                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF MISSOURI
                                  SOUTHWESTERN DIVISION

APRIL MOORE,                                   )
                                               )
                 Plaintiff,                    )
                                               )
v.                                             )       Case No. 20AO-CC00189
                                               )
JUAN PENDERGRASS and                           )
MAC TRANSPORTATION SERVICES,                   )
LLC, et al.                                    )
                                               )
                 Defendants.                   )

                                        NOTICE OF REMOVAL

          COMES NOW Defendant MAC Transportation Services, LLC (“MAC Transportation”),

by and through the undersigned counsel, pursuant to 28 U.S.C. §§ 1441 and 1446 and 28 U.S.C. §

1332, without waiving and expressly preserving all defenses under Rule 12(b) of the Federal Rules

of Civil Procedure, and hereby removes this action from the Circuit Court of Jasper County,

Missouri to the United States District Court for the Western District of Missouri, Southwestern

Division. In support, Defendant MAC Transportation states, alleges and avers as follows:

     I.        FACTUAL BACKGROUND

          1.     This is a civil action currently pending in the Circuit Court of Jasper County,

Missouri under the case caption April Moore v. Juan Pendergrass, et al.; Case No. 20AO-

CC00189.

          2.     Defendant has not filed an Answer to the state court Second Amended Petition as

of the filing of the instant removal.

          3.     Other than Plaintiff’s Second Amended Petition, no other state court filing has been

served upon Defendant MAC Transportation. A copy of the Second Amended Petition is attached
hereto as Exhibit A. See 28 U.S.C. § 1446(a) (requiring that the removing defendant file copies

of all process, pleadings, and orders served upon such defendant).

   II.         PROCEDURAL REQUIREMENTS FOR REMOVAL

          4.     The removing party is Defendant MAC Transportation.

          5.     Defendant was served with a copy of the Second Amended Petition on or after

November 5, 2020. While preserving all available defenses under Rule 12 of the Federal Rules of

Civil Procedures, this Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b) because

Defendant filed this Notice of Removal within 30 days of service.

          6.     Defendant MAC Transportation will file its Answer or otherwise respond to

Plaintiff’s Second Amended Petition within the time limits set forth in F.R.C.P. 81(c).

          7.     Written notice of the filing of this Notice of Removal is concurrently being given

to all adverse parties. A true and correct copy of this Notice of Removal and Notice of Filing of

Notice of Removal are concurrently being filed with the Clerk of the Circuit Court of Jasper

County, Missouri, as required by 28 U.S.C. § 1446(d). A copy of this Notice of Filing of Notice

of Removal is attached hereto as Exhibit B.

          8.     Defendant MAC Transportation has a right of removal where an action is brought

in state court over which the district court has original jurisdiction. See 28 U.S.C. § 1441(a). As

set forth below, this Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332.

   III.        DIVERSITY JURISDICTION: 28 U.S.C. § 1332

          9.     According to 28 U.S.C. § 1446(a), a notice of removal must contain a short and

plain statement of the grounds for removal. Defendant’s removal of this action is based upon

diversity of citizenship pursuant to 28 U.S.C. § 1332.




                                                 2
        10.     28 U.S.C. § 1332(a)(1) provides that “the district courts shall have original

jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of $75,000

. . . and is between . . . citizens of different States.”

        11.     Plaintiff April Moore is a citizen and resident of Enid, Oklahoma (See address listed

for Plaintiff on Case.net under Parties & Attorneys tab for Case No. 20AO-CC00189).

        12.     Mac Johnson is the sole member of Defendant MAC Transportation Services, LLC.

Mac Johnson is a citizen and resident of Chino, San Bernardino County, California.

        13.     Defendant Juan Pendergrass is a citizen and resident of California (See address

listed for Defendant Pendergrass on Case.net under Parties & Attorneys tab for Case No. 20AO-

CC00189)..

        14.     Because Plaintiff is a resident/citizen of Enid, Oklahoma and Defendants are

residents/citizens of California, this action is between citizens of different states and/or countries.

        15.     The amount in controversy exceeds $75,000. Plaintiff’s most recent demand before

filing the present lawsuit was in excess of $75,000.

        16.     Accordingly, this Court has original jurisdiction over this action pursuant to 28

U.S.C. § 1332, because the action is between citizens of different states and the amount in

controversy exceeds $75,000.

        WHEREFORE, Defendant MAC Transportation Services, LLC hereby gives notice that

this action is removed from the Circuit Court of Jasper County, Missouri to the United States

District Court for the Western District of Missouri, and Defendant MAC Transportation Services,

LLC further requests that this Court exercise jurisdiction over this action as though it had been

originally instituted in this Court subject to Defendant’s right to answer or otherwise respond and




                                                     3
assert all available defenses including but not limited to those defenses available under Rule 12 of

the Federal Rules of Civil Procedures within the time limits set forth in F.R.C.P. 81(c).

                                              Respectfully submitted,

                                              FRANKE SCHULTZ & MULLEN, P.C.

                                              /s/ Matthew M. Clifford
                                              JOHN L. MULLEN           MO# 42309
                                              MATTHEW M. CLIFFORD      MO# 64785
                                              8900 Ward Parkway
                                              Kansas City, MO 64114
                                              (816) 421-7100 Phone
                                              (816) 421-7915 Fax
                                              jmullen@fsmlawfirm.com
                                              mclifford@fsmlawfirm.com
                                              ATTORNEYS FOR DEFENDANT MAC
                                              TRANSPORTATION SERVICES, LLC



CERTIFICATE OF SERVICE
It is hereby certified that a copy of
the above and foregoing was filed
with the Court electronically and
sent electronically via e-mail or
U.S. Mail on this 4th day of December,
2020, to:

Daniel Molloy
Aaron Sachs & Associates, P.C.
3271 E. Battlefield, Suite 350
Springfield, MO 65804
daniel@autoinjury.com
Attorney for Plaintiff




                                                     /s/ Matthew M. Clifford
                                                     Attorney for Defendant MAC
                                                     Transportation Services, LLC




                                                 4
